6 Windsor Park Hill
Singapore  574198


December 2, 2010


Sinobiomed Inc.
Room 4304, 43/F China Resources Building
26 Harbour Road, Wan Chai
Hong Kong




Attention: Mr. Chris Metcalf, Chairman & Director


Dear Sir:


Re:
Settlement and Conversion of US$561,370.34 debt owing from Sinobiomed Inc. to
Michael Tan



I hereby agree to the settlement of the US$561,370.34 debt owed to me from
Sinobimoed Inc. (the “Company”), which includes a principal amount of $500,000
plus interest of $61,370.34, in exchange for the conversion of such debt into
10,000,000 shares of common stock of the Company at a conversion price of
$0.0561 per share.


If the foregoing is satisfactory, please indicate your agreement by executing a
copy of this letter where indicated below and returning an originally signed
copy to the undersigned on or before December 6, 2010.


I appreciate your prompt response and action in settling the above matter.


Yours truly,


/s/ Michael Tan


MICHAEL TAN




The above terms and conditions are acknowledged and agreed to this 6th day of
December, 2010.


SINOBIOMED INC.
per:


            /s/ George Yu                      
(Authorized Signatory)